 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HUNG DUONG NGUON,                                  No. 2:18-CV-2896-JAM-DMC-P
12                       Petitioner,
13           v.                                          ORDER
14    DAVID BAUGHMAN,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion

19   for the appointment of counsel (ECF No. 14). Respondent’s motion to dismiss (ECF No. 12)

20   will be addressed separately.

21                  There currently exists no absolute right to appointment of counsel in habeas

22   proceedings. See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C.

23   § 3006A authorizes the appointment of counsel at any stage of the case “if the interests of justice

24   so require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does

25   not find that the interests of justice would be served by the appointment of counsel.

26   ///

27   ///

28   ///
                                                        1
 1                 Accordingly, IT IS HEREBY ORDERED that petitioner’s motion for appointment

 2   of counsel (ECF No. 14) is denied.

 3

 4

 5   Dated: July 2, 2019
                                                     ____________________________________
 6                                                   DENNIS M. COTA
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
